Wilner, J.,


concurring:

I concur in the result reached by the panel. As the law now stands, the case is controlled by the 51-year old decision of the Court of Appeals in Wynkoop v. Hagerstown, 159 Md. 194 (1930).
Notwithstanding that Wynkoop has been cited several times since 1930 by the Court of Appeals, with apparent (or at least tacit) approval, I believe that the doctrine announced in that case is outdated and ought to be reviewed again by the Court of Appeals. The Wynkoop Court held that *45a municipal police officer was not the agent of the municipality that hired him because he was engaged to enforce the police power of the State.
I find that to be rather strained, result-oriented reasoning. It ignores nearly every aspect of normal agency law for the sole purpose of immunizing local governments from the wrongful acts of their employees.
The police officers involved in this case were part of a county police department created by a county charter (art. XII, § 12) which itself was adopted pursuant to the direct authority of the State Constitution. They were hired by the county, paid by the county, and in every way were subject to county authority. The State of Maryland had no control whatever over them and could in no way influence the manner in which they performed their duties.
Prince George’s County, in its charter, has partially waived its right of sovereign immunity. The courts ought not, by judicial "logic,” supply that which the people of the county clearly said they do not want.